Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.

          CLAIMS UNDER EXAMINATION
Claims 1-4, 6-9, 12, 16-26, 33-34 and 37-45 are pending and have been examined on their merits.
    PRIORITY
    Provisional Application 61/549752, filed on 21 October 2011, is acknowledged.


MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-9, 12, 16-26, 33-34 and 37-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badalamente et al. (previously cited; Methods For Treating Cellulite. WO2007/100590) in view of Sabatino et al. (previously cited; Compositions and methods for treating collagen-mediated diseases. Patent 7811560, Prior Publication US20070224183, 2007), Thomas et al. (previously cited; The emerging role of Clostridium histolyticum collagenase in the treatment of Dupuytren disease. Therapeutics and Clinical Risk Management 2010:6 557–572) and Huang et al. (previously cited; Modified Mutant Collagenase And Its Use In Fat Melting And In Scar reduction. WO 2008/101406 A1) as evidenced by Goldman et al. (previously cited; Cellulite: A New Treatment Approach Combining Subdermal Nd: YAG Laser Lipolysis and Autologous Fat Transplantation. (Aesthetic Surg J 2008;28:656–662) and Merriam Webster Dictionary (definition: subdermal).

Independent claims 1, 26 and 40 recite a composition comprising collagenase I and collagenase II as the sole active ingredients. Section [0028] of the instant specification discloses:

In some embodiments, the composition does not include a protease enzyme other than collagenase (other than a small or trace amount of proteolytic enzyme that may be present in the collagenase purified from a bacterial fermentation). In additional embodiments, the pharmaceutical composition does not include an enzyme other than collagenase (other than a small or trace amount of enzyme that may be present in the collagenase purified from a bacterial fermentation). The person of skill in the art will understand that a collagenase derived from a bacterial fermentation, even after purification, may contain small or trace amounts of impurities, including other enzymes, such as other protease enzymes. The small or trace amount of impurity can, for example, be less than about 5%, less than about 4%, less than about 3%, less than about 2% or less than about 1% of the collagenase composition. In some embodiments, the small or trace amount of impurity can be less than about 1%, 2%, 3%, 4% or 5% by area, as determined by reverse phase high performance liquid chromatography.  

Examiner notes the instant specification does not explicitly list any other “active ingredients”. Therefore a composition comprising collagenase I and II “as the sole active ingredients” is interpreted to mean the composition does not include any other protease enzymes. Because the claims recite open claim language (i.e. comprising) the composition may include other ingredients.

The preamble of claim 1 recites a method of treating or reducing edematous fibrosclerotic panniculopathy (EFP) in a patient. As evidenced by Goldman et al., “cellulite” is also known as “edematous fibrosclerotic panniculopathy” (page 22, first sentence of Introduction). Therefore the method is interpreted to treat or reduce cellulite in a patient.

Badalamente et al. teach a method for treating cellulite (Title). Badalamente teaches collagenase injections are effective in lysing the collagen septae network of cellulite in humans and restoring a smooth skin appearance (page 3, first paragraph of “Summary of the Invention”). The disclosed method comprises injecting an effective amount of purified collagenase to the thigh and/or buttocks (page 3, first paragraph of “Summary of the Invention”). 

Badalamente teaches “the collagenase is preferably purified and substantially free of other enzymes, such as proteases and/or hyaluronidase” (see page 3, lines 17-18). Therefore Badalamente teaches a composition comprising collagen as the sole active ingredient. Badalamente teaches collagenase is an enzyme that has specific ability to digest collagen (page 5, line 10). A preferred form of collagenase is derived from fermentation by Clostridium histolyticum and is purified by a chromatographic technique, such as disclosed in PCT/US07/02657 filed on 29 January 2007, incorporated herein (page 5, lines 10-15). A preferred collagenase comprises a mixture of collagenase I and collagenase II in a mass ratio of about 1:1 (hence, approximately 1:1 as claimed) of at least 700 SRC units/mg, most preferably having a specific activity at least about 1500 SRC units/mg (page 5, lines 25-28). One SRC unit equals approximately 6.3 ABC units (page 6, line 4). Therefore the mixture has a specific activity of at least 4410 ABC and most preferably at least about 9450 ABC units. The art administers 0.58 mg of a composition and teaches this is 10,000 ABC units (page 7, lines 5-14). Therefore the  composition has an activity which reads on the claimed activity.

The collagenase is preferably administered via injection in a liquid carrier that is pharmaceutically acceptable (page 6, lines 1-2). The injection is sterile and does not exceed 1.0 ml (page 6, line 15). The art teaches “the total dosage is injected at one, two, three, four or five or more different points” where the cellulite is most apparent. The preferred objective is to assure good distribution of the collagenase (page 6, lines 15-18). The art also teaches at least about 10,000 ABC units can be applied in one or more injections (see claim 8). In the Experimental Methods section, the art teaches 10,000 ABC units (0.58 mg) were injected at five points in a 10x10 cm target cellulite area in a total fluid volume of 1.0 ml (page 7, lines  5-14). Claim 1 recites administration of “one or more concurrent injections”. The Instant Specification discloses concurrent injections are injections administered at the same time or sequentially within the same period of time ([0023]). The injections disclosed by the prior art are interpreted to be concurrent because they are administered in the same time period.

Badalamente teaches the previous work of the inventor in Dupuytren’s disease forms the rationale of the proposed invention (page 4, last paragraph).  In Dupuytren's disease, the pathognomonic fibrous cord is often interspersed with a septa-like arrangement of adipose tissue. These present clinically as mattress-type "lumps" of varying sizes. It has been a consistent clinical finding in both Phase 2 and Phase 3 trials for Dupuytren's disease that after purified Clostridial collagenase injection, not only does the collagenous cord dissolve and rupture when subjected to pressure in extension, but the fibre-fatty nodules also resolve, and harmlessly resorb. Therefore, collagenase injected subcutaneously into an area of cellulite was postulated to be a safe and effective treatment for this condition in restoring a smooth appearance of the skin of the thighs and/or buttocks (page 5, first paragraph). As evidenced by Merriam Webster “subdermal” is defined as “subcutaneous”. Therefore Badalamente discloses subdermal injections to treat cellulite.

As recited above, Badalamente teaches a preferred form of collagenase is derived from fermentation by Clostridium histolyticum and is purified by a chromatographic technique, such as disclosed in PCT/US07/02657 filed on 29 January 2007, incorporated herein (page 5, lines 10-15). Examiner notes this is the Sabatino et al. reference.


Badalamente does not explicitly teach collagenase I and collagenase II each having a purity of at least about 95% by area as determined by reverse phase high performance liquid chromatography.

Claim 1 recites a dose of about 0.00029 mg to about 0.0116 mg per injection. The claim recites the composition has an activity of 10,000 ABC Units per 0.58 mg. Therefore the dose delivers about 5 ABC units to about 200 ABC units. Claim 1 recites the total dose administered in one or more concurrent injections is between about 0.00029 to about 0.116 mg. Therefore the total dose can be up to about 10 times more than one dose (.0116 mg per injection versus 0.116 mg total dose). Therefore the total dose is about 5 ABC units to about 2000 ABC units. Examiner notes the Instant Specification does not provide a definition for the term “about”, or the values encompassed by the term “about”.

Badalamente does not explicitly teach the claimed doses.

Thomas teaches Xiaflex is a novel CHC (clostridium histolyticum collagenase) designed for medical therapy that bypasses the issues of unreliable interbatch reproducibility by highly purifying culture filtrate to select a 1:1 mass ratio of class I to class II CHC, thereby guaranteeing a reproducible collagenolytic effect (page 561, right column; last 5 lines through first three lines of page 562). Thomas identifies Sabatino et al. (reference 7, Patent document 20070224183) as teaching said collagenase composition. Thomas suggests CHCs can be used for cellulite removal (page 561, left column, third full paragraph).

Sabatino teaches a composition and method for treating collagen-mediated diseases. The disclosure identifies cellulite as a collagen mediated-disease that may be treated by the disclosed method and composition ([0400]). Sabatino teaches a composition containing collagenase I and collagenase II having the sequence of Clostridium histolyticum collagenase I and collagenase II, respectively ([0359]). The composition has a mass ratio of about 1:1 with a purity of at least 95% by area ([0359]). Sabatino teaches 0.58 grams of said composition comprises a potency of 10,000 Units ([0571]). The art teaches the collagenases are referred to as “collagenase ABC”. Therefore 10,000 units of said collagenase composition is interpreted to be 10,000 ABC units of collagenase. The art teaches purity is determined by RP-HPLC (reverse phase high performance liquid chromatography ([0649]). It is noted Sabatino teaches a composition consisting of collagenase I and collagenase II ([0359]). This is interpreted to mean these are the sole active ingredients. Sabatino teaches the effective dose will vary based on the disorder being treated and the severity of the disorder ([0417]).

Huang et al. disclose a composition comprising a mutant clostridium histolyticum collagenase which is injected into selected regions of the body to melt adipose tissue (Abstract). The art teaches “cellulite is a big problem for people” (page 1, fourth paragraph). Cellulite is assumed to be caused by the accumulation of fat cells (page 1, last paragraph). The art teaches administration of ColH-FM, a Clostridium histolyticum collagenase (page 3, second paragraph). The art discloses administration of collagenase to reduce adipose at selected locations of the body (fourth paragraph, page 3). In an embodiment, it is injected into adipose tissue “preferably said adipose tissue is subcutaneous and said solution is injected percutaneously at one site or a multiplicity of closely spaced sites” (page 3, last paragraph). The art teaches administration of 5 to about 500 ABC units (page 4, first paragraph).

Examiner notes that while Huang teaches the collagenase can be used in a “cellulite cream” (page 4, second paragraph), the art also teaches the following (page 4, third paragraph):
In other words, the invention provides a new method to obtain the reduction of excess
amounts of unaesthetic and/or redundant subcutaneous adipose tissue with non-invasive
method, such as injection or topical cream. The product can be used as chemical liposuction
agent by injection or topical cellulite cream.

Therefore Huang teaches the collagenase can be administered through injection of via cream to reduce subcutaneous adipose tissue.

Huang teaches enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. A range from about 50 to 500 ABC units collagenase per ml is suitable (page 7, last paragraph bridging first paragraph of page 8). Examiner notes Huang discloses one injection of 5 units (page 9, description for Figure 4). Huang teaches a dose between about 3 to about 50 ABC units of injected collagenase is associated with very little hemorrhage. As the dose increased, the melting fat effect and the amount of interstitial hemorrhage tended to increase. Dosages of over 50 ABC units and higher resulted in considerable local hemorrhage, but at dosages of 5 to 50 ABC units hemorrhage was very minimum to none (page 13, section b).

As set forth above, Badalamente teaches administering a composition comprising collagenase I and II that is free of other enzymes to treat cellulite (EFP) in a subject. The art teaches administering one or more subdermal injections to said patient. Badalamente incorporates the Sabatino reference, which teaches a composition comprising collagenase I and II with the claimed specific activity purified by chromatographic technique as claimed. The deficiency of Badalamente is that it does not explicitly teach the claimed dose per injection or total dose.

Badalamente teaches a method of treating cellulite with a composition comprising collagenase I and collagenase II with the claimed specific activity purified by a chromatographic technique. It would have been obvious to use a composition with claimed ratio. One would have been motivated to do so since Badalamente teaches a preferred collagenase is the collagenase disclosed in the Sabatino reference, and Sabatino discloses a collagenase composition which has a 1:1 mass ratio of class I to class II collagenases which can be used to treat cellulite. Further, the composition has a purity of at least 95% by area with a specific activity of 10,000 ABC units purified by reverse phase chromatography. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. The skilled artisan would have been further motivated to do so by Thomas, who teaches a 1:1 mass ratio of class I to class II CHC guarantees a reproducible collagenolytic effect. One would have had a reasonable expectation of success since Badalamente teaches using the collagenase composition of Sabatino and Sabatino’s composition has a specific activity with the claimed properties purified by the claimed technique. 

The claimed dose of collagenase is interpreted to be lower than that disclosed by Badalamente. As set forth above, Examiner notes claim 1 recites one or more injections of between “about” 0.00029 mg to about 0.0116 mg, and a total dose of between “about” 0.00029 mg to about 0.116 mg. The values encompassed by the term “about” are not disclosed in the Instant Specification. Therefore as written, the claims may encompass the concentration taught by Badalamente. Even arguendo they do not, 
it would have been obvious to optimize the dose of the collagenase composition administered by Badalamente. Huang teaches enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. Huang teaches increasing doses of collagenase enzyme are associated with increasing interstitial hemorrhaging. The skilled artisan would optimize the dose taught by Badalamente to provide enough liquid to diffuse adequately in the subcutaneous fatty tissue while effectively treating cellulite. As set forth above, Sabatino teaches the dose can be optimized based on the condition of the subject being treated with collagenase enzyme. The MPEP teaches differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  

The skilled artisan would try administering a lower dose, such as 5 to 50 ABC units taught by Huang, since Huang teaches this level of enzyme activity has been shown to effectively treat cellulite using collagenase. One would deliver lower doses per injection to avoid interstitial hemorrhaging as disclosed by Huang. One would also do so since Huang also suggests delivery of small quantities at a multiplicity of closely spaced points for maximum enzymatic effect.

As set forth above, the claims do not recite a specific range of either the dose or the total dose. The claims recite the term “about”. Neither the claims nor the Instant Specification disclose the values encompassed by the term “about”. The MPEP teaches ranges that overlap or that are close to those of the prior art are obvious. 

MPEP 2144.05 [R-5] reads, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


The following is recited from the MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 1 is rendered obvious as claimed (claim 1).


As recited above, Badalamente teaches “the total dosage is injected at one, two, three, four or five or more different points” where the cellulite is most apparent. Therefore the art teaches a plurality of injections. Therefore claim 2 is included in this injection (claim 2).

Claim 3 recites the concentration of collagenase I and collagenase II per ml. Badalamente does not explicitly teach this concentration. As recited above, administration of 0.00029 mg to 0.0116 mg of composition comprising collagenase I and collagenase II is rendered obvious. Further, Huang teaches collagenase is administered in a total volume of 0.1 ml. An injection of .00029 mg to about .0116 mg in 0.1ml is about .0029 to about .116 mg per ml.

It would have been obvious to administer the claimed therapeutic in a volume of 0.1 ml. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in this volume. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches a volume of 0.1 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. Therefore the concentration recited in claim 3 is rendered obvious as claimed (claim 3).

Badalamente teaches injections volumes are not to exceed 1.0 ml. In the Experimental section, Badalamente teaches collagenase is injected at 5 points, wherein the total volume (hence, for all injections) was 1.0 ml. Badalamente does not explicitly teach injection of about 0.5 ml or less.

Huang teaches dosages of 5 to about 50 ABC Units collagenase can be injected in a volume of dosages of 0.1 ml.

It would have been obvious to administer a volume of 0.5 ml or less. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in a volume of 0.1 ml. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches volumes less than 0.5 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. Therefore claim 4 is included in this rejection (claim 4).

Claim 6 recites a dose per injection of 0.00029 mg to about 0.0058 mg. Claim 1 recites the composition has an activity of 10,000 ABC Units per 0.58 mg. Therefore the dose is interpreted to deliver about 5 ABC units to 100 ABC units.

The teachings of Huang as recited above are reiterated.

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0058 mg to treat cellulite. One would have been motivated to do so since Huang teaches a method of treating cellulite comprising administering 5 to 50 ABC units of collagenase per dose. One would deliver a lower dose to avoid interstitial hemorrhaging as disclosed by Huang. One would have had a reasonable expectation of success since Huang teaches collagenases can be administered at this dose. One would have expected similar results since each of the references treat cellulite using collagenases obtained from the same source.

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, the Examiner asserts the claimed concentration is prima facie obvious.  Therefore claim 6 is included in this rejection (claim 6).


Claim 7 recites a dose per injection of 0.00029 mg to about 0.0029 mg. Claim 1 recites the composition has an activity of 10,000 ABC Units per 0.58 mg. Therefore the dose is interpreted to deliver about 5 ABC units to 50 ABC units.

The teachings of Huang as recited above are reiterated.

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0029 mg to treat cellulite. One would have been motivated to do so since Huang teaches a method of treating cellulite comprising administering 5 to 50 ABC units of collagenase per dose. One would deliver a lower dose to avoid interstitial hemorrhaging as disclosed by Huang. One would have had a reasonable expectation of success since Huang teaches collagenases can be administered at this dose. One would have expected similar results since each of the references treat cellulite using collagenases obtained from the same source.

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore, the Examiner asserts the claimed concentration is prima facie obvious.  
Therefore claim 7 is rendered obvious (claim 7).


Badalamente teaches the collagenases are purified from Clostridium histolyticum. Therefore claim 8 is included in this rejection (claim 8).


Badalamente teaches recombinant collagenases such as those having the amino acid sequence of the Clostridium histolyticum enzymes can also be used (see page 5, lines 16-17). Therefore claim 9 is included in this rejection (claim 9).

Badalamente teaches administration in a pharmaceutically acceptable liquid carrier (page 5, lines 21-22). Therefore claim 12 is included in this rejection (claim 12).

Badalamente teaches injection at five points in a 10x10cm target cellulite area (supra). Therefore claims 16-17 are rejected (claims 16-17).

Badalamente teaches “the total dosage is injected at one, two, three, four or five or more different points” where the cellulite is most apparent. The preferred objective is to assure good distribution of the collagenase (page 6, lines 15-18).  It would have been obvious to administer ten injections. One would have been motivated to do so since the art teaches 5 or more injections can be administered. One would want to do so when treating a large area of cellulite. One would have had a reasonable expectation of success since Badalamente teaches 5 or more injections can successfully be administered. Therefore claim 18 is included in this rejection (claim 18).

Badalamente treats a 10x10 cm (hence, 100 cm2) area of the thigh (supra). Therefore claim 19 is rendered obvious (claim 19).

While the Badalamente teaches 5 or more injections over an affected area, the art does not teach the distance between each injection site.

Huang teaches the following (page 7, third paragraph):
For maximum effect from a given quantity of the enzyme solution it should be injected in small quantities at a multiplicity of closely spaced points in the area, preferably spaced not more than about two centimeters apart and even much closer.
 
 It would be obvious to combine the teachings of Badalamente and Huang by administering collagenase to injection sites that are 2cm apart. It would have been obvious to do so since Badalamente teaches a method of treating a subdermal tissue using collagenase injections, and Huang teaches administering collagenase to injection sites no more than 2cm apart when treating subdermal tissue in a subject. One would be motivated to use this distance since Huang teaches it is effective for treatment. One would expect similar results since Badalamente and Huang teach treatment of subdermal tissues using collagenase from the same source. Injection sites that are 2 cm apart are rendered obvious by the art. Therefore claims 20-21 and 23 are included in this rejection (claims 20-21 and 23).

A 10x10 cm area of the thigh with cellulite is broadly interpreted to have a length of about 10 cm and a width of “about” 8 cm. Therefore claim 22 is included in this rejection (claim 22).

While Badalamente teaches the volume administered does not exceed 1.0 ml (supra), the art does not explicitly teach administering a volume of about 0.5 ml.  

Huang teaches enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. Huang teaches a volume of 0.1 ml.

An injection volume of about 0.5 ml would have been obvious. While Badalamente teaches a volume of not more than 1.0 ml, Huang teaches collagenase can be administered in a volume of 0.1 ml. One would lower the volume since Huang teaches using enough liquid to diffuse adequately in the subcutaneous fatty tissue while using the smallest amount needed to treat the affected area. Further, one would adjust the volume to deliver the desired dose. One would expect success since Badalamente teaches volumes lower than 1.0 ml can be administered. Therefore claim 24 is included in this rejection (claim 24).

While Badalamente teaches the volume administered does not exceed 1.0 ml, the art does not explicitly teach administering a volume of 0.1 ml.  

Huang administers collagenase in a volume of 0.1 ml.

It would have been obvious to administer a volume of 0.1 ml. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in this volume. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches a volume of 0.1 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. Therefore claim 25 is included in this rejection (claim 25). 

In addition to the limitations now recited in claim 1, claim 26 recites the injection is administered in a volume of 0.5 ml or less. The teachings of the prior art as set forth above are reiterated.

Administration of a composition comprising collagenase I and II in the claimed mass ratio with the claimed specific activity and purity at the claimed concentration would have been obvious on the same grounds set forth in the rejection of claim 1 above. In the Experimental section, Badalamente teaches collagenase is injected at 5 points, wherein the total volume (hence, for all injections) was 1.0 ml. Further, the art teaches injection volumes are not to exceed 1.0 ml. Badalamente does not explicitly teach injection of about 0.5 ml or less. Huang teaches dosages of 5 to about 50 ABC Units collagenase can be injected in a volume of dosages of 0.1 ml.

It would have been obvious to administer a volume of 0.5 ml or less. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in a volume of 0.1 ml. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches volumes less than 0.5 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. 

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0116 mg to treat cellulite. One would have been motivated to do so since Huang teaches a method of treating cellulite comprising administering 5 to 50 ABC units of collagenase per dose. One would deliver lower doses per injection to avoid interstitial hemorrhaging as disclosed by Huang. One would also do so since Huang also suggests delivery of small quantities at a multiplicity of closely spaced points for maximum enzymatic effect.

Claim 26 recites a total dose of between about .00029 mg and about 0.116 mg. Therefore the total dose is about 50 ABC units to about 2000 ABC units. Examiner notes Huang teaches a range from about 50 to 500 ABC units collagenase per ml. The skilled would administer a total dose of between 50 ABC units to about 500 ABC units since Huang teaches this is a suitable amount for treatment. As set forth above, the claims do not recite a specific range of either the dose or the total dose. The claims recite the term “about”. Neither the claims nor the Instant Specification disclose the values encompassed by the term “about”. The MPEP teaches ranges that overlap or that are close to those of the prior art are obvious. One would have had a reasonable expectation of success since Huang teaches collagenases can be administered at this dose to treat cellulite. One would have expected similar results since each of the references treat cellulite using collagenases obtained from the same source. 

MPEP 2144.05 [R-5] reads, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  


Therefore claim 26 is included in this rejection (claim 26).

Badalamente teaches the collagenases are purified from Clostridium histolyticum. Therefore claim 33 is included in this rejection (claim 33).

Badalamente teaches recombinant collagenases such as those having the amino acid sequence of the Clostridium histolyticum enzymes can also be used (see page 5, lines 16-17). Therefore claim 34 is included in this rejection (claim 34).

Badalamente teaches injection at five points in a 10x10 cm target cellulite area (supra). Therefore claims 37-38 are rejected (claims 37-38).

Badalamente teaches “the total dosage is injected at one, two, three, four or five or more different points” where the cellulite is most apparent. The preferred objective is to assure good distribution of the collagenase (page 6, lines 15-18).  It would have been obvious to administer ten injections. One would be motivated to do so when treating a large area of cellulite. One would have had a reasonable expectation of success since Badalamente teaches 5 or more injections can successfully be administered. Therefore claim 39 is included in this rejection (claim 39).

In addition to the limitations of claim 26, claim 40 recites a plurality of concurrent subdermal injections are administered at about 1 cm to about 4 cm from one another.

Badalamente does not explicitly the claimed total dose.

The teachings of Huang as recited above are reiterated.

It would have been obvious to administer the claimed collagenase composition at a dose between about 0.00029 mg to about 0.0116 mg to treat cellulite. One would have been motivated to do so since Huang teaches a method of treating cellulite comprising administering 5 to 50 ABC units of collagenase per dose. One would deliver lower doses per injection to avoid interstitial hemorrhaging as disclosed by Huang. One would also do so since Huang also suggests delivery of small quantities at a multiplicity of closely spaced points for maximum enzymatic effect.

Claim 40 recites a total dose of between about .00029 mg and about 0.116 mg. Therefore the total dose is about 50 ABC units to about 2000 ABC units. Examiner notes Huang teaches a range from about 50 to 500 ABC units collagenase per ml. The skilled would administer a total dose of between 50 ABC units to about 500 ABC units since Huang teaches this is a suitable amount for treatment. As set forth above, the claims do not recite a specific range of either the dose or the total dose. The claims recite the term “about”. Neither the claims nor the Instant Specification disclose the values encompassed by the term “about”. The MPEP teaches ranges that overlap or that are close to those of the prior art are obvious. One would have had a reasonable expectation of success since Huang teaches collagenases can be administered at this dose to treat cellulite. One would have expected similar results since each of the references treat cellulite using collagenases obtained from the same source. 
It would be obvious to combine the teachings of Badalamente and Huang by administering collagenase to injection sites that are 2cm apart. It would have been obvious to do so since Badalamente teaches a method of treating a subdermal tissue using collagenase injections, and Huang teaches administering collagenase to injection sites no more than 2cm apart when treating subdermal tissue in a subject. One would be motivated to use this distance since Huang teaches it is effective for treatment. One would expect similar results since Badalamente and Huang teach treatment of subdermal tissues using collagenase from the same source. Injection sites that are 2 cm apart are rendered obvious by the art. Therefore claim 40 is rendered obvious as claimed (claim 40).

As recited above, Badalamente teaches 5 or more injections. Therefore claim 41 is included in this rejection (claim 41).

As set forth above, Badalamente teaches collagenase is injected at 5 points, wherein the total volume (hence, for all injections) was 1.0 ml. Because the art injects at 5 points, and teaches the total fluid volume is 1.0 ml, the art must distribute the volume over 5 ml. While Badalamente does not explicitly teach injection of about 0.5 ml or less, Huang teaches dosages of 5 to about 50 ABC Units collagenase can be injected in a volume of dosages of 0.1 ml.

It would have been obvious to administer a volume of 0.5 ml or 0.2 ml or less. One would have been motivated to do so since Huang teaches collagenase compositions can be administered in this volume. As set forth above, Huang teaches the enzyme concentrations are chosen on the principle that sufficient liquid is present to diffuse adequately in the subcutaneous fatty tissue yet no more than adequate to carry the desired amount of actives into the area under treatment. One would have chosen the smallest volume possible to adequately carry the enzyme. One would have expected success since Huang teaches volumes less than 0.5 ml or 0.2 ml can be used to treat cellulite. One would have expected similar results since each reference is directed to treating cellulite using collagenase from the same source. Therefore claims 42-43 are included in this rejection (claims 42-43).

Badalamente teaches the collagenases are purified from Clostridium histolyticum. Therefore claim 44 is included in this rejection (claim 44).

Badalamente teaches recombinant collagenases such as those having the amino acid sequence of the Clostridium histolyticum enzymes can also be used (see page 5, lines 16-17). Therefore claim 45 is included in this rejection (claim 45).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS

The arguments made by Applicant in the response filed on 20 January 2022 are acknowledged. The Applicant does not agree that one skilled in the art would have been motivated to combine Huang with Badalamente, Sabatino, or Thomas. The arguments state Badalamente, Sabatino, and Thomas all disclose the use of mixtures of collagenase I and II. The Applicant asserts Huang explicitly teaches away from the use of such combinations of collagenase I and II. The Applicant argues Huang does not disclose the use of 5 to 50 ABC units of collagenase I and II per injection to treat cellulite. The Applicant alleges Huang discloses that mixtures of collagenases causes bleeding and therefore a single mutant collagenase II was used. The Applicant argues Huang’s disclosure is limited to administering lower doses of a mutant version of collagenase II.
EXAMINER’S RESPONSE
The arguments are not persuasive. As set forth above, Badalamente teaches administering a composition comprising collagenase I and II that is free of other enzymes to treat cellulite (EFP) in a subject. The art teaches administering one or more subdermal injections to said patient. Badalamente incorporates the Sabatino reference, which teaches a composition comprising collagenase I and II with the claimed specific activity purified by chromatographic technique as claimed. The deficiency of Badalamente is that it does not explicitly teach the claimed dose per injection or total dose.
As set forth above, Examiner notes claim 1 recites one or more injections of between “about” 0.00029 mg to about 0.0116 mg, and a total dose of between “about” 0.00029 mg to about 0.116 mg. The values encompassed by the term “about” are not disclosed in the Instant Specification. Therefore as written, the claims may encompass the concentration taught by Badalamente. Even arguendo they do not, the rejection above addresses why it would have been obvious to optimize the collagenase dose in Badalamente. Huang teaches when treating cellulite with collagenase, one should use a dose that is sufficient enough for adequate diffusion yet no more than needed to carry the desired amount of enzyme to the area being treated. One would optimize the enzyme dose taught by Badalamente to deliver the lowest amount of enzyme that effectively treats cellulite. Examiner notes Huang teaches even at higher concentrations, the mutant collagenase taught by Huang causes increased interstitial bleeding (supra, see section 5 of page 13). Therefore both the collagenase mixture of the “Advance Tissues Patent” noted by Huang and Huang’s own collagenase both cause bleeding. The rejection above is based on the correlation of enzyme dose and interstitial bleeding as taught by Huang. Huang teaches as the dose of collagenase increases, interstitial bleeding increases. As set forth above, Huang teaches delivering enough enzyme for sufficient diffusion yet no more than needed to carry the desired amount of enzyme to the area being treated. One would optimize the amount taught by Badalamente to determine the lowest dosage that effectively treats cellulite. As set forth above, Sabatino teaches the dose of collagenase can be optimized based on the condition of the subject. The MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Pointing to page 5 of the Huang reference, the Applicant states Huang teaches away from using any combination of collagenases. The Applicant asserts Huang teaches “the combination of collagenases induces a large amount of bleeding in our fat rat experiments (Huang at page 5) and that ‘this difficulty of purification brings potential problems using collagenase directly purified from Clostridium histolyticum as pharmaceuticals for human use’”. This argument is nor persuasive.
Examiner notes at the first paragraph of page 5 of Huang teaches “Collagenase purified from regular commercial sources (also from Clostridium histolyticum) is a mixture of 5-6 collagenases”. Examiner notes the composition disclosed by Sabatino, as incorporated by Badalamente, does not contain a mixture of 5 to 6 collagenases.

Examiner notes Huang teaches the following at page 5 (first paragraph of Detailed Description):
Human has a layer of adipose tissue, composed largely of linked fat cells under our skin.
Our invention can reduce the amount of adipose tissue under our skin by introducing into
the tissue effective amounts of single mutant ColH (Clostridium histolyticum). In the
patent from Advance Tissues, they use a mixture of collagenase from Clostridium
histolyticum, which induces large bleeding in our rat experiments. 
Huang notes the patent is US6958150B2 is the Advance Tissue Patent. Examiner notes this patent uses a composition with “collagenase” or “collagenase and proteinase”.  Huang is referring to the composition taught in the ‘150 Patent which may contain “collagenase” in addition to other proteinases. Examiner notes the ‘150 Patent, which Huang teaches causes bleeding, is silent regarding the nature of the collagenases in said “collagenase”. Even arguendo Huang teaches away from using the collagenase of the US6958150B2 Patent, the rejection is not based on this reference. 
While Huang states highly purified versions of collagenase from Clostridium histolyticum contains a mixture of ColG and ColH, the art does not teach this combination causes bleeding. Examiner notes Sabatino (which Badalamente incorporates by reference) teaches “various ratios of collagenase I to collagenase II in a therapeutic collagenase preparation have different biological effects” ([0006]). Sabatino teaches this ratio “provides highly reproducible and optimal enzymatic activity and imparts superior therapeutic effect while lowering the potential for side effects” ([0358]).  While Huang teaches away from commercial mixture comprising 5-6 collagenases, and teaches away from the Advance Tissue Patent, which discloses collagenase combined with proteinase, the art does not teach away from the use of the purified product taught by Badalamente and Sabatino comprising collagenase I and II at the claimed ratio. Therefore the arguments are not persuasive.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653